DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on September 5, 2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
The drawings have been considered and accepted by the examiner.
Specification
The title, abstract, and specification have been considered and accepted by the examiner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 9,405,702 to Mukherjee et al. (“Mukherjee”).
Regarding claim 1, Mukherjee discloses a processor, comprising:
a page table walk cache configured to store address translation information (walker cache 232, see fig. 2 and col. 4, lines 14-16); and
a page table walker (page table walker 227, see fig. 2),
wherein the page table walker is configured to:
fetch first output addresses indicated by first indexes of a first address by looking up the address translation information and at least a part of page tables (see col. 7, line 26 to col. 8, line 7; a first address is translated by looking up the index portions of the address in the page tables);
compare a matching level between second indexes of a second input address and the first indexes of the first input address with a walk cache hit level obtained by looking up the page table walk cache using the second indexes (see col. 9, lines 16-34).
Regarding claim 2, Mukherjee discloses the processor, wherein each of the first input address and the second input address is a virtual address (see col. 9, line 21, an input virtual address is received), and
each of the first output addresses and second output addresses indicated by the second indexes of the second input address is a physical address (see col. 8, lines 4-7, the virtual address is translated to a physical address).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

Claims 3, 4, 12, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Mukherjee in view of US PGPub 2014/0156930 to Isloorkar.
As applied in the rejection above, Mukherjee discloses a processor with a page table walker and a page table walk cache for translating a between input addresses and output addresses.
Regarding claim 3, Mukherjee does not disclose each of the first input address and the second input address is an intermediate address and each of the first output addresses and second output addresses indicated by the second indexes of the second input address is a physical address. Isloorkar discloses a memory system that uses double virtualization to allow multiple guest OS’s to run on a hypervisor on one system (see paragraph 76 of Isloorkar). In such a system, virtual addresses are first translated to intermediate physical addresses which are later translated into physical addresses (see paragraph 77 of Isloorkar). It would have been obvious at the time the application was filed to a person of ordinary skill in the art to use the page table walker and page table walk caching of Mukherjee for doing the page table translation of intermediate addresses to physical addresses in order to accommodate a virtualization system as described by Isloorkar.
Regarding claim 4, the combination of Mukherjee and Isloorkar renders obvious the processor wherein each of the first input address and the second input address is a virtual address and each of the first output addresses and second output addresses indicated by the second indexes of the second input address is an intermediate address since it would be obvious to apply the page walk caching of Mukherjee to the page table translation of virtual addresses to intermediate physical addresses.
Regarding claim 12, Mukherjee discloses a processor, comprising:
a page table walk cache configured to store address translation information (walker cache 232, see fig. 2 and col. 4, lines 14-16 of Mukherjee); and
a page table walker (page table walker 227, see fig. 2 of Mukherjee),

compare a matching level between fourth indexes of each of second addresses and the second indexes of each of a first addresses with a walk cache hit level obtained by looking up the page table walk cache using the fourth indexes (see col. 9, lines 16-34 of Mukherjee).
Mukherjee does not disclose the page table walker is configured to fetch first intermediate addresses indicated by first indexes of a first input address by looking up the address translation information and at least a part of first page tables of a first stage and fetch first output addresses indicated by second indexes of each of the first intermediate addresses by looking up the address translation information and at least a part of the second page tables of a second stage. Mukherjee also does not disclose the second addresses being second intermediate addresses indicated by third indexes of a second input address and the first addresses being first intermediate addresses. Isloorkar discloses a memory system that uses double virtualization to allow multiple guest OS’s to run on a hypervisor on one system (see paragraph 76 of Isloorkar). In such a system, virtual addresses are first translated to intermediate physical addresses which are later translated into physical addresses (see paragraph 77 of Isloorkar). It would have been obvious at the time the application was filed to a person of ordinary skill in the art to use the page table walker and page table walk caching of Mukherjee for doing the page table translation of intermediate addresses to physical addresses in order to accommodate a virtualization system as described by Isloorkar.
Regarding claim 19, Mukherjee discloses a processor, comprising:
a page table walk cache configured to store address translation information (walker cache 232, see fig. 2 and col. 4, lines 14-16 of Mukherjee); and
a page table walker (page table walker 227, see fig. 2 of Mukherjee),
wherein the page table walker is configured to:

Mukherjee does not disclose the page table walker is configured to fetch first intermediate addresses indicated by first indexes of a first input address by looking up the address translation information and at least a part of first page tables of a first stage and fetch first output addresses indicated by second indexes of each of the first intermediate addresses by looking up the address translation information and at least a part of the second page tables of a second stage. Mukherjee also does not disclose comparing a second matching level between fourth indexes of each of the second intermediate addresses indicated by the third indexes of the second input address and the second indexes of the first intermediate addresses with a second walk cache hit level obtained by looking up the page table walk cache using the fourth indexes. Isloorkar discloses a memory system that uses double virtualization to allow multiple guest OS’s to run on a hypervisor on one system (see paragraph 76 of Isloorkar). In such a system, virtual addresses are first translated to intermediate physical addresses which are later translated into physical addresses (see paragraph 77 of Isloorkar). It would have been obvious at the time the application was filed to a person of ordinary skill in the art to use the page table walker and page table walk caching of Mukherjee for doing the page table translation of both the virtual addresses to intermediate addresses as well as the intermediate addresses to physical addresses in order to accommodate a virtualization system as described by Isloorkar.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Mukherjee in view of US PGPub 2019/0196978 to Basu et al. (“Basu”).
As applied in the rejection above, Mukherjee discloses a processor with a page table walker and a page table walk cache for translating a between input addresses and output addresses. Mukherjee does not disclose a page table walk scheduler configured to manage a first entry to which information .
Allowable Subject Matter
Claims 5-8, 10, 11, 13-18, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
The limitations of these dependent claims further narrow the reasonable interpretation of the terms “matching level” and “walk cache hit level” so that they no longer read on the cited prior art. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL D TSUI whose telephone number is (571)270-3253.  The examiner can normally be reached on Monday-Friday 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DANIEL D TSUI/               Primary Examiner, Art Unit 2132